AN original proceeding. Respondent Walsh is a judge, and respondent Burke is the district attorney, of the Denver district court.
Petitioner lodged with the district attorney complaints under oath, accompanied with drafts of informations, charging persons named therein with the crime of *Page 368 
perjury, and as accessories during and after the fact, and demanded their prosecution. The district attorney declined to proceed in the matter. Petitioner then asked leave of the respondent judge to file the complaints and informations and to provide for their prosecution notwithstanding the attitude of the district attorney. Leave was denied. Based on such declination and denial, petitioner sought from us an order requiring respondents to show cause, etc. We made an appropriate order. Respondents, severally answering, stated their reasons at length.
The judges here, noting the earnestness of petitioner, and mindful that throughout he has been without counsel, have been at pains to examine the record. Their conclusion is that motives other than to serve in the light of their oaths of office may not be ascribed to respondents, and that they acted within the reasonable discretion of their respective offices.
Let the order to show cause be discharged.